DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 03/10/2022. Claims 20 and 27 have been amended. Claims 21-25 are as original. Claims 26 and 28 have been cancelled. Claims 29-35 have been added. Claims 20-25, 27, and 29-35 are presently pending and are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner. 
Reply to Remarks
Applicant’s arguments filed on 03/10/2022 have been fully considered but many are not
persuasive.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(a) rejection previously set forth in the Non-Final Office Action mailed December 10th 2021. 
	The Examiner acknowledges that the applicant has not filled a terminal disclaimer and that the Applicant will address the Non-Statutory Double Patenting Rejection when the Applicant considers them ripe. Consequently, the Examiner maintains the non-statutory double patenting rejection as the Applicant’s amendments constitute nearly the same language as the original filing; therefore, do not make the Non-Statutory Double Patenting Rejection moot. 
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. Applicant has argued that the prior art rejection of record is improper because there is no teaching, suggestion, or motivation to combine the references with additional arguments about hindsight reasoning and age of the references. Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine Renaud and Peterson because they lie within the same field of endeavor, and because the addition of Peterson’s backwards route calculations can reduce the amount of memory required for the calculations and errors. Unlike Renaud, Gaines also explicitly utilizes potential waiting times at certain locations to determine the best meeting location, whereas Renaud merely implies these activities, see Renaud ¶12. Therefore, a combination of Renaud, and Gaines would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention as the combination would improve customer experience.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-25, 27, and 29-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/574,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because US Application No. 16/ 585,392 claims a method were as 16/574,443 is an apparatus. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25 and 27 are rejected under 35 U.S.C. § 103 as being unpatentable over Renaud et al., US 20190147408 A1, in view of Aaron et al., US 20080195312, Gourlay et al., US 20110231091 A1, and Peterson, US 5523950A, hereinafter referred to as Renaud, Aaron, Gourlay, and Peterson. 
As per claim 20
Renaud discloses [a] method for automatically optimizing meeting locations for a group of geographically separated members, comprising: (to optimize the travelling time and to minimize the travelling time to the meeting point location for at least two users - See at least Renaud ¶24 “(optimize… travel time)”, ¶25 “(minimize… travel time)”, and ¶26 “(calculate and communicate a meeting point)”), receiving, by a server and from each of a plurality of remote mobile electronic devices, each remote mobile electronic device being associated with a different member of the meeting, a geographic location (comprising a plurality of computerized user terminals and a computerized server - See at least Renaud ¶40, ¶42, ¶110, and ¶116), computing, by an electronic processing device of the server and for each possible location to meet stored in a list of possible locations to meet, and with respect to each geographic location of the members of the meeting (a server comprising a processor and list of recognizable points of interest - See at least Renaud ¶116 “(server calculates, based on at least the positions of persons who are wishing to meet the meeting point 28 that is a location for which the traveling time is optimized for at least two persons. The server 26 then sends the meeting point coordinates to each one of the mobile devices 21 to 23.)” & ¶42 “(a server comprising a processor)” & ¶40 “(computerized user terminals)” & ¶118 “(meeting point is calculated & based on…recognizable points of interests)” ¶185 “(arranged list of recognizable points of interest)” & ¶190 “(guidance sequence… calculated… taking into account… orientation… of the user)”), by the electronic processing device and for each possible location to meet stored in the list of possible locations to meet (a server comprising a processor and list of recognizable points of interest and the method further comprises a step of determining whether the meeting point location or one of the meeting point locations is near the location of a point of interest - See at least Renaud ¶42 “(a server comprising a processor)” & ¶40 “(computerized user terminals)” & ¶118 “(meeting point is calculated & based on…recognizable points of interests)” ¶185 “(arranged list of recognizable points of interest)” & ¶190 “(guidance sequence… calculated… taking into account… orientation… of the user)”) selecting, by the electronic processing device, one of the possible locations to meet that has the shortest maximum travel time for all members of the meeting (calculating an appropriate meeting point location based on the user terminal positions and the constraints and optimize the travelling time and minimize the travelling time to the meeting point location for at least two users and list of recognizable points of interest - See at least Renaud ¶24 “(optimize… travel time)”, ¶25 “(minimize… travel time)”, ¶46 “(calculating…location…based on… positions)” & ¶185 “(arranged list of recognizable points of interest)”), and transmitting, by the server and to each of the remote mobile electronic devices from the plurality of remote mobile electronic devices, meeting data comprising data descriptive of a respective route to the selected one of the possible locations to meet (a system is provided, comprising a plurality of computerized user terminals and a computerized server, and computing system remotely communicating with said user terminals and displaying, on a user terminal, route indications to reach the meeting point - See at least Renaud ¶37 “(computing system remotely communicating with said user terminals)” & ¶40 “(computerized user terminals)”& ¶61 “(displaying, on at least one user terminal, route indications)” & ¶235 “(displaying, on a user terminal, route indications to reach the meeting point)”).
However, Renaud does not disclose wherein the computing of the estimated shortest travel time for each possible location to meet is evaluated for each geographic location of the members utilizing a backwards expansion search routine that starts route calculations at the respective possible location to meet and works backwards to each of the geographic locations of the members of the meeting, based on stored data descriptive of a road network, an estimated shortest travel time, and utilizing the estimated shortest travel time for each member of the meeting, a maximum travel time for all members of the meeting with respect to each possible location to meet.
Aaron teaches wherein the computing of the estimated shortest travel time for each possible location to meet, and utilizing the estimated shortest travel time for each member of the meeting, a maximum travel time for all members of the meeting with respect to each possible location to meet, (calculate an estimated travel time between the current location 109a of the wireless device 125a and the location of the future appointment 109b and route prediction and/or selection may use calculations of shortest distance and/or quickest travel time in conjunction with appropriate rules and/or logic - See at least Aaron ¶42).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the least traveling time between the members’ location and the best meeting location, and Aaron teaches the shortest path that takes the least amount of time to travel from their present location to the meeting location.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of a meeting location disclosed in Renaud by calculating the shortest travel time to the meeting location for each member, as taught by Aaron, to improve the selection of an appropriate meeting place by choosing a spot that members can quickly reach.
However, Gourlay teaches based on stored data descriptive of a road network, an estimated shortest travel time (a framework that sub-divides the highly trafficked parts of the road network into well defined "traffic segments" and the mobile device 100 can store all road segment definition data and the identifiers for those defined road segments. Such data also can be stored on the server, or otherwise accessible to the server and the route can be roughly defined to include an ordered sequence of roadways… such as shortest, fastest - See at least Gourlay ¶29, ¶49, ¶74).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the shortest traveling time between the members’ location and the best meeting location, and Gourlay teaches storing information on a server needed to determine the conditions of the route and associated road networks that members travel on.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify computing a meeting location using a list of known locations with respect to the location of the members disclosed by Renaud with stored information about routes and their associated road networks, as taught by Gourlay, to ensure that the shortest paths to the best meeting location will indeed be the fastest routes to get to the location.
However, Peterson teaches is evaluated for each geographic location of the members utilizing a backwards expansion search routine that starts route calculations at the respective possible location to meet and works backwards to each of the geographic locations of the members of the meeting (recommended route is determined by the computer, commencing at the destination and working backwards - See at least Peterson Col. 10 Line 53 – Col 11. Line 3).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the shortest traveling time between the members’ location and the best meeting location, and Peterson teaches determining the route needed for navigating the members to the meeting location by starting route calculations at the meeting point and working backwards.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of a meeting location disclosed in Renaud by route calculations that start at the chosen meeting point back to the location of the member, as taught by Peterson, to ensure that the path to the meeting point is the shortest path possible.
As per claim 21
Renaud, in view of Aaron, Gourlay, and Peterson, discloses the method of claim 20, and Renaud further discloses the meeting data comprises at least one of a meeting time and a personal arrival time for each respective member of the meeting (server receives… and transmits…to the mobile device of the first or second user… an estimated time of arrival- See at least Renaud ¶132-133).
As per claim 22
Renaud, in view of Aaron, Gourlay, and Peterson, discloses the method of claim 20, and Renaud further discloses the selected one of the possible locations to meet comprises one or more of a restaurant, coffee/tea shop, library, mall, theater, amusement park, company branch, store, and another publicly accessible facility (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of
recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185).
As per claim 23
Renaud, in view of Aaron, Gourlay, and Peterson, discloses the method of claim 20, and Renaud further discloses the selected one of the possible locations to meet comprises one or more of a storage facility and a package exchange facility (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185 (Although Renaud does not specifically disclose storage facility or package exchange facility; however, the reference notes that meeting points can include more than just stores or restaurants or commercial or industrial facilities) ).
As per claim 24
Renaud, in view of Aaron, Gourlay, and Peterson, discloses the method of claim 20, and Renaud further discloses the data descriptive of the road network comprises one or more of traffic data, weather data, toll data, and speed limit information (constraints comprise transportation mode and transportation expense constraints - See at least Renaud ¶17-18).
As per claim 25
Renaud, in view of Aaron, Gourlay, and Peterson, discloses the method of claim 20, and Renaud further discloses each possible location to meet stored in the list of possible locations to meet comprises a different location of a chain of stores (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185).
As per claim 27
Renaud, in view of Aaron, Gourlay, and Peterson, discloses the method of claim 20, and Renaud further discloses is re-conducted once at least one of the members of the meeting is en-route to the selected one of the possible locations to meet (calculate and communicate a meeting point location capable of changing over time - See at least Renaud ¶26).
Aaron teaches wherein the computing of the estimated shortest travel time (calculate an estimated travel time between the current location 109a of the wireless device 125a and the location of the future appointment 109b and route prediction and/or selection may use calculations of shortest distance and/or quickest travel time in conjunction with appropriate rules and/or logic - See at least Aaron ¶42).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the least traveling time between the members’ location and the best meeting location, and Aaron teaches the shortest path that takes the least amount of time to travel from their present location to the meeting location.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of a meeting location disclosed in Renaud by calculating the shortest travel time to the meeting location for each member, as taught by Aaron, to improve the selection of an appropriate meeting place by choosing a spot that members can quickly reach.
Claims 29-35 are rejected under 35 U.S.C. § 103 as being unpatentable over Renaud, in view of Aaron, Gourlay and in view of Gaines et al., US 20160021507, hereinafter referred to as Renaud, Aaron, Gourlay, and Gaines.
As per claim 29
Renaud discloses [a] method for automatically optimizing meeting locations for a group of geographically separated members, comprising: (to optimize the travelling time and to minimize the travelling time to the meeting point location for at least two users - See at least Renaud ¶24 “(optimize… travel time)”, ¶25 “(minimize… travel time)”, and ¶26 “(calculate and communicate a meeting point)”), receiving, by a server and from each of a plurality of remote mobile electronic devices, each remote mobile electronic device being associated with a different member of the meeting, a geographic location (comprising a plurality of computerized user terminals and a computerized server - See at least Renaud ¶40, ¶42, ¶110, and ¶116), stored in the list of possible locations to meet, and with respect to each geographic location of the members of the meeting, for each of the at least one of the possible locations to meet stored in the list of possible locations to meet, computing, by an electronic processing device of the server and for each possible location to meet stored in a list of possible locations to meet, and with respect to each geographic location of the members of the meeting (a server comprising a processor and list of recognizable points of interest - See at least Renaud ¶116 “(server calculates, based on at least the positions of persons who are wishing to meet the meeting point 28 that is a location for which the traveling time is optimized for at least two persons. The server 26 then sends the meeting point coordinates to each one of the mobile devices 21 to 23.)” & ¶42 “(a server comprising a processor)” & ¶40 “(computerized user terminals)” & ¶118 “(meeting point is calculated & based on…recognizable points of interests)” ¶185 “(arranged list of recognizable points of interest)” & ¶190 “(guidance sequence… calculated… taking into account… orientation… of the user)”), by the electronic processing device and for each possible location to meet stored in the list of possible locations to meet (a server comprising a processor and list of recognizable points of interest and the method further comprises a step of determining whether the meeting point location or one of the meeting point locations is near the location of a point of interest - See at least Renaud ¶42 “(a server comprising a processor)” & ¶40 “(computerized user terminals)” & ¶118 “(meeting point is calculated & based on…recognizable points of interests)” ¶185 “(arranged list of recognizable points of interest)” & ¶190 “(guidance sequence… calculated… taking into account… orientation… of the user)”) selecting, by the electronic processing device, one of the possible locations to meet that has the shortest maximum travel time for all members of the meeting (calculating an appropriate meeting point location based on the user terminal positions and the constraints and optimize the travelling time and minimize the travelling time to the meeting point location for at least two users and list of recognizable points of interest - See at least Renaud ¶24 “(optimize… travel time)”, ¶25 “(minimize… travel time)”, ¶46 “(calculating…location…based on… positions)” & ¶185 “(arranged list of recognizable points of interest)”), and transmitting, by the server and to each of the remote mobile electronic devices from the plurality of remote mobile electronic devices, meeting data comprising data descriptive of a respective route to the selected one of the possible locations to meet (a system is provided, comprising a plurality of computerized user terminals and a computerized server, and computing system remotely communicating with said user terminals and displaying, on a user terminal, route indications to reach the meeting point - See at least Renaud ¶37 “(computing system remotely communicating with said user terminals)” & ¶40 “(computerized user terminals)”& ¶61 “(displaying, on at least one user terminal, route indications)” & ¶235 “(displaying, on a user terminal, route indications to reach the meeting point)”).
However, Renaud does not disclose wherein the computing of the estimated shortest travel time for each possible location to meet, based on stored data descriptive of a road network, an estimated shortest travel time, is further based on a service waiting time, and utilizing the estimated shortest travel time for each member of the meeting, a maximum travel time for all members of the meeting with respect to each possible location to meet. 
Aaron teaches wherein the computing of the estimated shortest travel time for each possible location to meet, and utilizing the estimated shortest travel time for each member of the meeting, a maximum travel time for all members of the meeting with respect to each possible location to meet, (calculate an estimated travel time between the current location 109a of the wireless device 125a and the location of the future appointment 109b and route prediction and/or selection may use calculations of shortest distance and/or quickest travel time in conjunction with appropriate rules and/or logic - See at least Aaron ¶42).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the least traveling time between the members’ location and the best meeting location, and Aaron teaches the shortest path that takes the least amount of time to travel from their present location to the meeting location.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of a meeting location disclosed in Renaud by calculating the shortest travel time to the meeting location for each member, as taught by Aaron, to improve the selection of an appropriate meeting place by choosing a spot that members can quickly reach.
However, Gourlay teaches based on stored data descriptive of a road network, an estimated shortest travel time (a framework that sub-divides the highly trafficked parts of the road network into well defined "traffic segments" and the mobile device 100 can store all road segment definition data and the identifiers for those defined road segments. Such data also can be stored on the server, or otherwise accessible to the server and the route can be roughly defined to include an ordered sequence of roadways… such as shortest, fastest - See at least Gourlay ¶29, ¶49, ¶74).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the shortest traveling time between the members’ location and the best meeting location, and Gourlay teaches storing information on a server needed to determine the conditions of the route and associated road networks that members travel on.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify computing a meeting location using a list of known locations with respect to the location of the members disclosed by Renaud with stored information about routes and their associated road networks, as taught by Gourlay, to ensure that the shortest paths to the best meeting location will indeed be the fastest routes to get to the location.
Gaines teaches information about the meeting location is further based on a service waiting time (methods, modes and systems for providing near instantaneous and accurate waiting times at different locations and estimating the wait-time waiting at the location - See at least Gaines ¶9, ¶10). 
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the least traveling time between the members’ location and the best meeting location, and Gaines teaches determining the waiting time for each possible meeting location. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of the meeting location out of a list of possible meeting locations determined with respect to the locations of the members, as disclosed in Renuad, by the time it will take to receive service at each possible meeting location, as taught by Gaines, to avoid selecting a location where the members have to wait before they can accomplish the objectives of their meeting because of a service waiting time.
As per claim 30
Renaud, in view of Aaron, Gourlay, and Gaines, discloses the method of claim 29, and Renaud discloses the meeting data comprises at least one of a meeting time and a personal arrival time for each respective member of the meeting (server receives… and transmits…to the mobile device of the first or second user… an estimated time of arrival- See at least Renaud ¶132-133).
As per claim 31
Renaud, in view of Aaron, Gourlay, and Gaines, discloses the method of claim 29, and Renaud further discloses the selected one of the possible locations to meet comprises one or more of a restaurant, coffee/tea shop, library, mall, theater, amusement park, company branch, store, and another publicly accessible facility (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of
recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185).
As per claim 32
Renaud, in view of Aaron, Gourlay, and Gaines, discloses the method of claim 29, and Renaud discloses the selected one of the possible locations to meet comprises one or more of a storage facility and a package exchange facility (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185 (Although Renaud does not specifically disclose storage facility or package exchange facility; however, the reference notes that meeting points can include more than just stores or restaurants or commercial or industrial facilities) ).
As per claim 33
Renaud, in view of Aaron, Gourlay, and Gaines, discloses the method of claim 29, and Renaud further discloses the data descriptive of the road network comprises one or more of traffic data, weather data, toll data, and speed limit information (constraints comprise transportation mode and transportation expense constraints - See at least Renaud ¶17-18).
As per claim 34
Renaud, in view of Aaron, Gourlay, and Gaines, discloses the method of claim 29, and Renaud further discloses each possible location to meet stored in the list of possible locations to meet comprises a different location of a chain of stores (meeting point, e.g., a store, a restaurant, a bar, a place where the persons have already met, a place that one of the persons appreciates, etc. and list of recognizable points of interest and meeting point is calculated… based on attributes of recognizable points of interests - See at least Renaud ¶ 117 & ¶118 & ¶185).
As per claim 35
Renaud, in view of Aaron, Gourlay, and Gaines, discloses the method of claim 29, and Renaud discloses is re-conducted once at least one of the members of the meeting is en-route to the selected one of the possible locations to meet (calculate and communicate a meeting point location capable of changing over time - See at least Renaud ¶26).
Aaron teaches wherein the computing of the estimated shortest travel time (calculate an estimated travel time between the current location 109a of the wireless device 125a and the location of the future appointment 109b and route prediction and/or selection may use calculations of shortest distance and/or quickest travel time in conjunction with appropriate rules and/or logic - See at least Aaron ¶42).
As a result, Renaud discloses a server and multiple electronic processing device that can communicate information to determine the location of the members and the least traveling time between the members’ location and the best meeting location, and Aaron teaches the shortest path that takes the least amount of time to travel from their present location to the meeting location.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of a meeting location disclosed in Renaud by calculating the shortest travel time to the meeting location for each member, as taught by Aaron, to improve the selection of an appropriate meeting place by choosing a spot that members can quickly reach.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37
CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event,
however, will the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668